•.   t           Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 1 of 29



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION                        -*tl~,~D
                                                                                       fi~ffi2,.,••  f

                                                                                       JUL 14 2020
         JEK SERVICES INC.
         915 West B Street
         Russellville, Arkansas 72801
                                                                            ~:~es w.   McCORMACK, CLERK
                                                                                            cfSlJ   DEPCLERK


              and                                  Case No.

         JAMES E. KUSTURIN, JR.
         7601 Westminster Place
         Fort Smith, Arkansas 72903

                       Plaintiffs,                 JUDGE

                v.

         Simmons Bank
                                                     This case assigned to District Judge   Bake.,
         501 Main Street                             and to Magistrate Judge -+ie.--....,f,__ _____
         Pine Bluff, Arkansas 71611
                                                   JURY DEMAND ENDORSED HEREON
                and

         Centennial Bank
         620 Chestnut Street
         Conway, Arkansas 72032

                and

         BankOZK
         17901 Chenal Parkway
         Little Rock, Arkansas 72223

                 and

         ArvestBank
         75 North East Street
         Fayetteville, Arkansas 72701

                and

         First State Bank
         3103 East Main Street
         Russellville, Arkansas 72802


                                               1
.               Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 2 of 29



           and

    First Western Bank
    80 West Main Street
    Booneville, Arkansas 72927

           and

    First Security Bank
    314 North Spring Street
    Searcy, Arkansas 72143

           and

    ABC Banks 1-100,

                    Defendants.

                                   CLASS ACTION COMPLAINT

           Now come Plaintiffs, James E. Kusturin, Jr. and JEK Services Inc. (collectively

    "Plaintiffs"), in their individual and representative capacity, and for their Complaint against

    Defendants (collectively "Defendants") hereby state the following:

                                 INTRODUCTION &
                  BACKGROUND TO THE PAYROLL PROTECTION PROGRAM

            1.      On March 25, 2020, in response to the outbreak of the coronavirus

    ("COVID-19"), the federal government enacted emergency legislation to enable small businesses

    to continue employing and paying their employees by creating the Payroll Protection Program

    ("PPP"), which provides federally guaranteed loans to make payroll expenses for two months.

    The PPP is contained within sections 1102 and 1106 of the Coronavirus Aid, Relief, and

    Economic Security Act ("CARES Act"). To fund the PPP, Congress approved an initial $349

    billion for the program.

           2.       On April 24, 2020, the federal government added an additional $310 billion to the

    PPP through the Paycheck Protection Program and Health Care Enhancement Act.



                                                    2
t            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 3 of 29



           3.      The PPP is a temporary program under the Small Business Administration's

    ("SBA") 7(a) Loan Program. The PPP permits the SBA to guarantee 100 percent of 7(a) loans

    and provides forgiveness of up to the full principal amount of any qualifying loan.            Small

    business owners apply for a PPP loan through existing SBA-approved Lenders ("Lenders") or

    through any federally insured deposit institution. The PPP also delegates authority to Lenders to

    provide relief expeditiously.

           4.      The CARES Act provides that the Administrator of the SBA "shall reimburse a

    lender" for processing the loans. 15 U.S.C. § 636(a)(36)(P)(i). This reimbursement shall be

    made not later than five days after the disbursement of the PPP loan. Id. at§ 636(a)(36)(P)(iii).

           5.      Lenders are to be reimbursed the following amounts per loan: Five percent (5%)

    for loans of not more than $350,000; three percent (3%) for loans of more than $350,000 and less

    than $2 million; and one percent (1 %) for loans of at least $2 million. Id. at § 636(a)(36)(P)(i).

           6.      The CARES Act also authorizes the payment of a fee to "agents" who assist

    eligible recipients in preparing their PPP loan application in an amount that is not in excess of

    the limits established by the Administrator. Id. at§ 636(a)(36)(P)(ii).

           7.      On April 15, 2020, the Administrator issued the Interim Final Rule (the "Rule")

    regarding the PPP loans. Business Loan Program Temporary Changes; Paycheck Protection

    Program, 85 Fed. Reg. 20,811 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120). The Rule

    provides that agent fees "will be paid by the Lender out of the fees the Lender receives from

    SBA." Id. at 20,816 (emphasis added). The Rule also specifically provides that agents "may not

    collect fees from the borrower or be paid out of the PPP loan proceeds." Id. Thus, per the

    combined effect of the CARES Act and the Rule, agents who assist applicants in preparing their




                                                      3
1               Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 4 of 29



    PPP loan can only be paid, and must be paid, a fee by the Lender out of the fees that the Lender

    itself receives for processing the PPP loans.

           8.       Under the Rule, the total amount that an agent shall receive from the Lender "for

    assistance in preparing an application for a PPP loan" is as follows: Up to one percent (1 %) for

    loans of not more than $350,000; a half of a percent (.5%) for loans of more than $350,000 and

    less than $2 million; and a quarter of a percent (.25%) for loans of at least $2 million. Id

           9.       Despite these clear instructions that Lenders are to pay the agent fees-and

    despite requests by the agents to the Lenders to be paid their fees-Defendant Lenders have

    unlawfully withheld those fees from the agents and have instead kept the funds intended for the

    agents for themselves.

            10.     Defendant Lenders have no legal authority under the CARES Act to deny the

    agents' fees due and owing to them by the CARES Act and the Rule.

            11.     Plaintiffs bring this action, on behalf of themselves and all others similarly

    situated, against Defendant Lenders for violations of the CARES Act, the SBA's 7(A) loan

    program, 15 U.S.C. § 636(a), and 13 C.F.R. part 120, and for unjust enrichment and conversion

    under Arkansas law.

                                             JURISDICTION

            12.     This Court has jurisdiction over Plaintiffs' claims under 28 U.S.C. § 1331 because

    this action arises under the laws of the United States.

            13.     This Court has supplemental jurisdiction under 28 U.S. § 1367(a) over the

    state-law claims, as all claims relate to the same case and controversy.




                                                      4
\   I            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 5 of 29



                14.     This Court has personal jurisdiction over Defendants because Defendants do

        business in this District and a substantial number of the events giving rise to the claims took

        place in Arkansas.

               15.      A substantial part of the events or acts giving rise to the claims herein occurred

        within this District; and therefore, venue is appropriate in this District pursuant to 28 U.S.C.

        § 1391(b)(2).

                                                    PARTIES

                16.     Plaintiff James E. Kusturin, Jr. ("Kusturin") is a registered tax return preparer

        who resides at 7601 Westminster Place, Fort Smith, Arkansas.

                17.     Plaintiff JEK Services Inc. is an active corporation incorporated in the State of

        Arkansas and authorized to conduct business in Arkansas.

                18.     Defendant Simmons Bank is a state-chartered bank with its main office in Pine

        Bluff, Arkansas

               19.      Defendant Centennial Bank is a state-chartered bank with its main office in

        Conway, Arkansas.

               20.      Defendant Bank OZK is a state-chartered bank with its main office in Little Rock,

        Arkansas.

               21.      Defendant Arvest Bank 1s a state-chartered bank with its mam office m

        Fayetteville, Arkansas.

               22.      Defendant First State Bank ("First State") is a state-chartered bank with its main

        office in Russellville, Arkansas.

               23.      Defendant First Western Bank ("First Western") is a state-chartered bank with its

        main office in Booneville, Arkansas.




                                                        5
•   t            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 6 of 29



               24.      Defendant First Security Bank ("First Security") is a state-chartered bank with its

        main office in Searcy, Arkansas.

               25.      Upon information and belief, Defendants ABC Banks 1-100 are banks and other

        financial institutions that participated as Lenders in the PPP and refused to pay agents the

        required agent fee; the names and addresses of which are unknown at this time and could not be

        reasonably ascertained and/or discovered prior to the filing of this complaint.

                                                       FACTS

               26.      Plaintiff Kusturin owns JEK Services Inc., an accounting firm with its principal

        place of business in Russellville, Arkansas. All actions taken by Kusturin referenced in this

        Complaint were made within the course and scope of his employment with JEK Servies, Inc.

        (collectively they will be referred to as "Plaintiffs").

                27.     Between March 2020 and May 2020, Plaintiffs prepared and submitted PPP loan

        applications on behalf of small businesses.

                28.     Of the loans Plaintiffs prepared, the Lenders and SBA approved fifty-one (51)

        loans, which ranged from $4,400 to $83,570. The small businesses received their loan proceeds

        between April 2020 and June 2020.

                29.     Plaintiffs submitted requests for agent fees to all of the Defendant Lenders.

                30.     Plaintiffs have not received the agent fees from any of the Defendant Lenders.

                31.     In order to prepare and submit the loan applications, Plaintiffs spent numerous

        hours rev1ewmg the CARES Act and PPP loan provisions and preparing and submitting

        applications.




                                                           6
            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 7 of 29



           32.    As part of the application process, Plaintiffs assisted each of the applicants in

gathering and analyzing documents, making the necessary calculations, and preparing and

submitting the applications.

           33.    During the time that Plaintiffs were preparing and submitting PPP applications,

they did not and could not pursue other non-PPP business for which they could have billed those

clients.

           34.    Under 13 C.F.R. 103.l(a), an agent "means an authorized representative including

an attorney, accountant, consultant, packager, Lender service provider, or any other individual or

entity representing an Applicant or Participant by conducting business with SBA." Conducting

Business with the SBA includes preparing and submitting an application for financial assistance

of any kind on behalf of an applicant. Id. at 103 .1 (b).

           35.    Under the Code, a "packager" is a person "who prepares the Applicant's

application for financial assistance and is employed and compensated by the Applicant." Id.

at 103.l(A)(2).

           36.    Based on these Code provisions, the U.S. Department of the Treasury provided

guidance to Lenders through its "Paycheck Protection Program (PPP) Information Sheet-

Lenders," ("Information Sheet"), a copy of which is attached as Exhibit A. 1 With regard to

agents, the Treasury Department's Information Sheet stated the following:         "An agent is an

authorized representative and can be:

                  •   An attorney;
                  •   An accountant;
                  •   A consultant;



1The Information Sheet is available at
https://home.treasury .gov/system/files/136/PPP%20Lender%20lnformation%20Fact%20Sheet.p
df.


                                                   7
         Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 8 of 29



               •   Someone who prepares and applicant's application for financial assistance and
                   is employed and compensated by the applicant;
               •   Someone who assists a lender with originating, disbursing, servicing,
                   liquidating, or litigating SBA loans;
               •   A loan broker; or
               •   Any other individual or entity representing an applicant by conducting
                   business with the SBA."

       37.     The Treasury Department's Information Sheet also stated that "Agent fees will be

paid out of Lender fees. The Lender will pay the agent." See Ex. A. (emphasis added).

       38.     Pursuant to 13 C.F.R. 103.1 and the Treasury Department's guidance, Plaintiff

Kusturin is an agent for the small businesses applicants when he prepared and submitted the

small businesses' PPP loan applications.

       39.     Despite the requirements in the Rule and the Treasury Department's guidance that

the Lender must pay the agent fees out of the fees that the Lender receives from the SBA,

Defendants have failed and/or refused and continue to refuse to pay Plaintiffs theirauthorized

agent fees. Furthermore, based on information and belief, Defendants have refused and continue

to refuse to pay any agents the authorized agent fees.

       40.     Nothing in the CARES Act, 13 C.F.R. part 120, or the Rule allows the Lenders to

withhold agent fees from agents, and instead, simply keep the fees to enrich themselves. To the

contrary, Defendants are required under the CARES Act and the Rule to pay agents as specified

in the Act and Rule.

       41.     The purpose and motivation behind Defendants' practices are readily apparent.

By refusing to pay agent fees to the actual agents, Defendants kept tens of millions of dollars for

themselves, to which they are not entitled, and thus, deprived Plaintiffs of their property.

       42.     Defendants' actions violate the Rule, which provides that agent fees "will be paid

by the Lender." Indeed, the SBA has specifically provided that an agent "may not collect fees




                                                  8
•            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 9 of 29



    from the borrower or be paid out of the PPP loan proceeds." Thus, if Defendant Lenders are

    permitted to withhold the amount due to agents, including Plaintiffs, then the agents cannot and

    will not be compensated for the hours spent assisting small businesses. Such a result would be

    inconsistent with the very purpose of the CARES Act, which specifically provided that agents

    will obtain fees for assisting small businesses in applying for PPP loans.

           43.     Nationally, as of July 10, 2020, the SBA had approved 4,907,655 PPP loans for a

    total disbursement of $517,417,286,175. Ohhis amount, $226,474,015,480 was for loans under

    $350,000; $186,389,866,874 was for loans between $350,000 and $2 million; and,

    $104,553,403,819 was for loans above $2 million. 2

           44.     The potential withheld agent fees           for   all   loans under $350,000     is

    $2,264,740,154.80. The potential withheld agent fees for all loans between $350,000 and $2

    million is $931,949,334.37. And the potential withheld agent fees for all loans over $2 million is

    $261,383,509.55.

           45.     Thus, upon information and belief, on a nationwide basis, Lenders, including

    Defendant Lenders, may have withheld upwards of over $3.4 billion from authorized agents,

    many of whom are themselves part of small businesses, and who remain uncompensated for the

    time they spent helping other small businesses apply for PPP loans.

           46.     As of July I 0, 2020, the SBA has approved 42,524 PPP loans in Arkansas, for a

    total disbursement of$3,306,785,127. See Ex. B.

           47.     Based on the authorized percentages for agent fees, the potential withheld agent

    fees for Arkansas PPP loans is between $8.2 million and $33 million.



    2These figures were obtained from the SBA's website. A copy of the document is attached as
    Exhibit    B,    and     is    available  at   https://www.sba.gov/sites/default/files/2020-
    04/PPP%20Deck%20copy. pdf.


                                                     9
        Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 10 of 29



       48.      As a result of Defendants' conduct, Plaintiffs have suffered financial harm,

wrongfully lost the opportunity to collect compensation, and generally lost economic

opportunities to conduct business.

       49.      Defendants and other Lenders should not be permitted to keep millions and

perhaps billions of dollars for work that was performed by others who expected payment from

the Lenders under the CARES Act as specified by the SBA.

                               CLASS ACTION ALLEGATIONS

       50.      Plaintiffs incorporate each and every allegation contained m the preceding

paragraphs by reference as if fully set forth herein.

       51.      Plaintiffs, in accordance with Rule 23(b) of the Federal Rules of Civil Procedure,

bring this action on behalf of themselves and as members of the Class defined below.

       52.      Plaintiffs seek to represent a nationwide Class comprised of all individuals and

entities who

             a. are an agent under 13 C.F.R. 103.1;

             b. prepared and/or submitted approved loan applications on behalf of small

                businesses under the PPP between March 25, 2020, and June 30, 2020;

             c. submitted a request for payment of the authorized agent fees to Defendant

                Lenders or were simply not paid at all for the fees due and owing to them under

                the CARES Act, 13 C.F.R. part 120, and/or the Interim Final Rule; and

             d. have been denied their agent fee from Defendants.

       53.      To the extent that a nationwide Class is not certified and in the alternative,

Plaintiffs seek to represent a statewide Class comprised of all individuals and entities in

Arkansas who




                                                 10
        Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 11 of 29



             a. are an agent under 13 C.F.R. 103.1;

             b. prepared and/or submitted approved loan applications on behalf of small

                 businesses under the PPP between March 25, 2020, and June 30, 2020;

             c. submitted a request for payment of the authorized agent fees to Defendant

                 Lenders or were simply not paid at all for the fees due and owing to them under

                 the CARES Act, 13 C.F.R. part 120, and/or the Interim Final Rule; and

             d. have been denied their agent fee from Defendants.

       54.       The following are excluded from the Class and/or the Subclass: (a) any Judge or

Magistrate presiding over this action and members of their families; (b) the officers, directors, or

employees of Defendants; and (c) all persons who properly execute and file a timely request for

exclusion from the Class.

       55.       The Class and/or the Subclass is so numerous that joinder of all members is

impracticable.

       56.       There are questions of law and fact common to the Class and/or the Subclass.

These common questions include, but are not limited to, whether Defendants wrongfully

withheld agent fees from authorized representatives in violation of federal and state law.

       57.       The claims of Plaintiffs, which arise out of Defendants' withholding of agent fees

to authorized representatives of PPP loan applicants, are typical of the claims of the Class and/or

Subclass members. Likewise, Defendants' defenses to Plaintiffs' claims would be typical of the

defenses to the Class and/or the Subclass claims.

       58.       Plaintiffs will fairly and adequately represent and protect the interest of the Class

and/or Subclass. Plaintiffs are articulate and knowledgeable about their claims and fully able to

describe them. There are no conflicts of interest between Plaintiffs with respect to the interests




                                                  11
•            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 12 of 29



    of the Class and/or Subclass members. Plaintiffs, like the Class and/or Subclass members, have

    suffered financial loss as a result of Defendants' acts.         Plaintiffs have sufficient financial

    resources to litigate this case and further the interests of the Class and/or the Subclass without

    compromising them.

            59.     Counsel for Plaintiffs are well-suited to represent their interests and the interests

    of the Class and/or Subclass at large. Counsel includes Robert M. Cearley, Jr. (Cearley Law

    Firm, P.A.) and James E. Arnold, Damion M. Clifford, Gerhardt A. Gosnell II, and Tiffany L.

    Carwile (Arnold & Clifford, LLP).          The combined experience and areas of professional

    concentration of these attorneys are well-suited to representation of the interests of the Class

    and/or Subclass. All these lawyers practice complex civil litigation and are experienced in class

    action litigation.

            60.     Class certification is appropriate pursuant to Rule 23(b)(l) of the Federal Rules of

    Civil Procedure. Prosecuting separate actions would create a risk of adjudications with respect

    to individual Class and/or Subclass members that, as a practical matter, would be dispositive of

    the interests of the other members not parties to the individual adjudications or would

    substantially impair or impede their ability to protect their interests.

            61.     Class certification is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

    Procedure. Defendants will continue to commit the alleged violations, and the members of the

    Class and/or Subclass will continue to be unfairly denied compensation to which they are entitled

    to under the PPP and the CARES Act. Defendants have acted and refused to act on grounds that

    apply generally to the Class and/or Subclass so that final injunctive relief and corresponding

    declaratory relief is appropriate respecting the Class and/or the Subclass as a whole.




                                                      12
            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 13 of 29
•

           62.     Class certification is appropriate under Rule 23(b)(3) of the Federal Rules of Civil

    Procedure. The questions of law or fact common to the members of the Class and/or Subclass,

    described above, predominate over any questions affecting only individual members.

           63.     This Court is an appropriate forum for the litigation of the Class and/or the

    Subclass claims.

                                                 Countl
                                      Violations of the CARES Act
                                        (Against All Defendants)

           64.     Plaintiffs incorporate each and every allegation contained m the preceding

    paragraphs by reference as if fully set forth herein.

           65.     The CARES Act provides a stimulus package in response to the COVID-19

    pandemic and includes the PPP, which provides assistance to small businesses seeking to

    maintain payroll and other authorized expenses.

           66.     There is an implied cause of action arising under the CARES Act.

           67.     The CARES Act, along with the SBA's Rule on the PPP, provides for the

    payment of agent fees to authorized representatives who assisted PPP loan applicants with their

    loan applications.

           68.     In flagrant disregard for the law, Defendants have failed and/or refused to pay the

    agent fees to the Borrowers' authorized representatives, and instead, kept the fees to enrich

    themselves.

           69.     Plaintiffs, the Class, and/or the Subclass members are agents under the regulatory

    provisions for the PPP loan applicants and they are entitled to payment from the Lenders as set

    forth in the CARES Act and the Rule.




                                                      13
            Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 14 of 29
•

           70.     Nevertheless, Defendants refused to pay Plaintiffs, the Class, and/or the Subclass

    members the authorized agent fees.

           71.     As a direct and proximate result of Defendants' failure and/or refusal to comply

    with the CARES Act and the Rule, Plaintiffs, the Class, and/or the Subclass members have

    suffered damages in excess of $5 million.

                                               Count II
                    Violations of the SBA's 7(a) Loan Program, 15 U.S.C. § 636(a)
                                       (Against All Defendants)

           72.     Plaintiffs incorporate each and every allegation contained in the preceding

    paragraphs by reference as if fully set forth herein.

           73.     The PPP is part of the SBA's 7(a) loan program, which is designed to assist small

    businesses to obtain financing.

           74.     There is an implied cause of action arising under the SBA's 7(a) loan program as

    applied through the CARES Act.

           75.     The Rule on the PPP provides for the payment of agent fees to authorized

    representatives who assisted PPP loan applicants with their loan applications.

           76.     In flagrant disregard for the law, Defendants have failed and/or refused to pay

    agent fees to Plaintiffs, the Class, and/or the Subclass members, and instead, have kept the fees

    to enrich themselves.

           77.     As a direct and proximate result of Defendants' wrongful actions, Plaintiffs and

    the Class and/or the Subclass members have suffered damages in excess of $5 million.




                                                      14
                Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 15 of 29
•   •


                                                    Count III
                                                   Conversion
                                             (Against All Defendants)

               78.       Plaintiffs incorporate each and every allegation contained m the preceding

        paragraphs by reference as if fully set forth herein.

               79.       Plaintiffs, the Class, and/or the Subclass members have an ownership and

        entitlement to possession of the agent fees due and owing to them under the CARES Act, 13

        C.F.R. part 120, and/or the Rule.

               80.       Defendants have wrongfully and without authorization possessed and exercised

        dominion over Plaintiffs, the Class and/or the Subclass members' property, specifically their

        agent fees.

               81.       Defendants' continued exercise of control over Plaintiffs, the Class, and/or the

        Subclass members' agent fees is inconsistent with, and a denial of, their right of ownership to

        and entitlement to possess those same agent fees.

               82.       Plaintiffs, the Class, and/or the Subclass members have demanded that

        Defendants pay the agent fees due and owing to them under the CARES Act, 13 C.F.R. part 120,

        and/or the Rule.

               83.       Despite requests by Plaintiffs, the Class, and/or the Subclass members,

        Defendants have failed and/or refused to pay the agent fees and instead, have wrongfully kept the

        agent fees for their own personal gain.

               84.       Defendants' actions were intentional, willful, reckless, and were committed with

        actual malice.

               85.       As a direct and proximate result of Defendants' conduct, Plaintiffs, the Class,

        and/or the Subclass members have suffered damages in excess of $5 million.




                                                          15
I           Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 16 of 29



                                                Count IV
                                           Unjust Enrichment
                                         (Against All Defendants)

           86.     Plaintiffs incorporate each and every allegation contained m the preceding

    paragraphs by reference as if fully set forth herein.

           87.     Plaintiffs, the Class, and/or the Subclass members further state that Defendants

    have been unjustly enriched at Plaintiffs, the Class, and/or the Subclass members' expense, as

    Plaintiffs, the Class, and/or the Subclass members worked to prepare and/or submit PPP loan

    applications on behalf of small businesses, all in reliance upon the requirement that Defendants

    would remit to Plaintiffs, the Class, and/or the Subclass members the agent fees authorized by

    the CARES Act and the Rule.

           88.     Defendants were aware that Plaintiffs, the Class, and/or the Subclass members

    were conferring a benefit upon them by preparing PPP loan application for small businesses that

    participated in the small business loan program under the CARES Act.

           89.     Defendants received fees from the SBA.       Defendants are not entitled to the

    portion of those fees that belong to Plaintiffs, the Class, and/or the Subclass pursuant to the

    CARES Act and the Rule. Defendants' continued retention of, and refusal to remit, the agent

    fees due and owing to Plaintiffs, the Class, and/or the Subclass members is unjust and

    unconscionable.

           90.     As a direct and proximate result of Defendants' actions, Plaintiffs, the Class,

    and/or the Subclass members have suffered damages in excess of $5 million.




                                                      16
              Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 17 of 29
•

                                              Prayer for Relief

              Wherefore, Plaintiffs, the Class, and/or the Subclass pray as follows:

              A.     Certify this action as a class action, pursuant to Rule 23 of the Federal Rules of

    Civil Procedure, designate Plaintiffs as the Class, and/or the Subclass representative, and counsel

    for Plaintiffs as Class and/or the Subclass' Counsel;

              B.     Direct Defendants to make available to Plaintiffs, the Class, and/or the Subclass

    all of the rights and benefits under the CARES Act and its regulations;

              C.     Award damages, including compensatory, exemplary, punitive, and statutory

    damages, to Plaintiffs, the Class, and/or the Subclass in an amount to be determined at trial, for

    the acts complained of herein;

              D.     Award Plaintiffs, the Class, and/or the Subclass their expenses and costs of suit,

    including reasonable attorneys' fees to the extent provided by law;

              E.     Award Plaintiffs, the Class, and/or the Subclass pre-judgment and post-judgment

    interest at the highest legal rate to the extent provided by law; and

              F.     Grant all other and further relief to which Plaintiffs, the Class, and/or the Subclass

    are entitled by law or in equity as may be determined by the Court to be just, equitable, and

    proper.

                                                        Respectfully submitted,


                                                       Isl Robert M Cearley, Jr.
                                                       Robert M. Cearley, Jr. (Ark. Bar 69008)
                                                       Cearley Law Firm, P.A.
                                                       901 N. University Ave.
                                                       Little Rock, Arkansas 72207
                                                       Ph:      (501) 372-5600
                                                       Email: bob@cearleylawfirm.com




                                                      17
.   '   '    Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 18 of 29




                                                        James E. Arnold        (Ohio Bar 0037712)
                                                        Damion M. Clifford     (Ohio Bar 0077777)
                                                        Gerhardt A. Gosnell II (Ohio Bar 0064919)
                                                        Tiffany L. Carwile     (Ohio Bar 0082522)
                                                        (Motions for Admission Pro Hae Vice
                                                        Forthcoming)

                                                        ARNOLD & CLIFFORD LLP
                                                        115 W. Main St., 4th Floor
                                                        Columbus, Ohio 43215
                                                        Ph: (614) 460-1600
                                                        Email:      jamold@amlaw.com
                                                            dclifford@amlaw.com
                                                            ggosnell@amlaw.com
                                                            tcarwile@amlaw.com

                                                        Counsel for Plaintiff




                                              JURY DEMAND

            Plaintiffs hereby demand a trial by jury as to all issues so triable.


                                                        Isl Robert M Cearley, Jr.
                                                        Robert M. Cearley, Jr.




                                                      18
           Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 19 of 29




           PAYCHECK PROTECTION PROGRAM (PPP) INFORMATION SHEET

                                               LENDERS
Who is eligible to lend? All existing SBA-certified lenders will be given delegated authority
to speedily process PPP loans.
All federally insured depository institutions, federally insured credit unions, and Farm Credit
System institutions are eligible to participate in this program.

   •       New lenders that are federally insured depository institutions, federally insured credit
           unions, or Farm Credit System institutions will need to submit their application to
           DelegatedAuthority@sha gov to apply.

Non-bank and non-insured depository institution lenders can also begin making loans as
soon as they are approved and enrolled in the program.

   •       New lenders that are non-bank or non-insured depository institution lenders will
           need to submit their application to NFRLApplicationForPPP@sha gov to apply.

Are these loans guaranteed by the SBA? Yes, the SBA guarantees 100% of the
outstanding balance, and that guarantee is backed by the full faith and credit of the United
States.

Are there guarantee fees? The SBA waives all SBA guaranty fees, including the upfront
and annual servicing fees.
What underwriting is required? As explained in the PPP Interim Final Rule, you will need
to confirm receipt of borrower certifications; confirm receipt of information demonstrating
that a borrower had employees for whom the borrower paid salaries and payroll taxes on or
around February 15, 2020; confirm the dollar amount of average monthly payroll costs; and
follow applicable Bank Secrecy Act requirements. Lenders are permitted to rely on borrower
certifications and representations as explained in the PPP Interim Fina) Rule and FAQ
guidance.

How will lenders be compensated? Processing fees will be based on the balance of the
financing outstanding at the time of final disbursement. SBA will pay lenders fees for
processing PPP loans in the following amounts:

    •      Five (5) percent for loans of not more than $350,000;
    •      Three (3) percent for loans of more than $350,000 and less than $2,000,000; and
    •      One (1) percent for loans of at least $2,000,000.

Lenders may not collect any fees from the applicant.
                                                                                                      EXHIBIT
Who can be an agent? An agent is an authorized representative and can be:

       •    An attorney;
                                                                                                       A
       •    An accountant;
       •    A consultant;
       •    Someone who prepares an applicant's application for financial assistance and is
            employed and compensated by the applicant;
       •    Someone who assists a lender with originating, disbursing, servicing, liquidating, or
        Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 20 of 29




        litigating SBA loans;
    •   A loan broker; or
    •   Any other individual or entity representing an applicant by conducting business with the
        SBA.
How will agents be compensated? Agent fees will be paid out of lender fees. The lender will
pay the agent. Agents may not collect any fees from the applicant. The total amount that an
agent may collect from the lender for assistance in preparing an application for a PPP loan
(including referral to the lender) may not exceed:

   •    One (1) percent for loans of not more than $350,000;
   •    0.50 percent for loans of more than $350,000 and less than $2 million; and
   •    0.25 percent for loans of at least $2 million.
Can these loans be sold in the secondary market? PPP loans can be sold in the
secondary market. The SBA will not collect any fee for any guarantee sold into the
secondary market.

Please refer to the PPP Interim Final Rule and EAQ guidance for the most comprehensive and
up-to-date guidance on this program.
                   U.S. ~n:iall B~siness
           S BA,   Admin1strat1on




Paycheck Protection Program
       (PPP) Report
    Approvalsthrough 07/10/2020
                                                       Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 21 of 29




                                             EXHIBIT

                                           I -r,
                                                                                                                                                         •




I                                                                                                                                                        I
                          Summary of PPP Approved Lending

                  Loan Count                             Net Dollars                             Lender Count
              I        4,901,6551                   $517,417,286,175                                                    5,4541



            >$50 Bin Assets                                     34      1,639,549              $188,294,821,172                    36%
            $10 B to $50 Bin Assets                             88         742,285             $100,118,534,194                    19%
            <$10 B in Assets                               5,332        2,525,821              $229,003,930,809                    44%


             SBA has updated its weekly PPP reporting methodology to improve consistency with the agency's financial reporting.
             Totals reflect both rounds of PPP funding and cancellations, decreases and partial cancellations through the report date.
             Cancellations include duplicative loans, loans not closed for any reason, and loans that have been fully paid off



                                                                                                                        Approval., throug/i 07/10/1020
                                                                                                                                                         Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 22 of 29




.-------,
?B~
                                                                                                                                                         '
I                                                                                                                                    I
                       PPP Round 2 Lender Segments
                                                 Lender         Loan
                   Lender Size                    Count         Count            Net Dollars Round 2
                                                 Round 2       Round 2
           >$50 Bin Assets                               341    1,304,595             $92,959,906,318
           $1 OB to $50 Bin Assets                       881      443,145             $30,129,879,789
           <$10 B in Assets                          5,3231     1,538,691             $74,133,606,502

                                                 Lender         Loan
                  Lender Group                    Count         Count            Net Dollars Round 2
                                                 Round 2       Round 2
          [co_Fls..                         II         303J         71,293
                                                                     -------.
                                                                                I.     $3, 163,601,4941



          CDFI lenders and associated loans are also captured in the <$10 billion or less lender asset size.
                                                                                                                                     Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 23 of 29




   B•
?.----,                                                                                               Approvals through 07/10/2020   I
I                                                                                                                                       I
                                         Lender Segments
               CDFl's and MDl's
              CDFls                                             303            106,269 I    $7,342,856,435
              MDls                                              171            119,217 I   $10,263,492,873
                      - minus CDFIIMO/s identified in
                      both groups                                50             15,567
                                                                          --------+----
                                                                                            $1,483,885,270
             Total                                              424   I        209,919     $16,122,464,038

               Lenders with <$lb Assets and Non-Banks
                    I I O•..:..11 0 DJ.UJiU.hi.tWD.ti.lUJll.l                              •F.ii-' .412153
                                                                                                 •
             Banks (less than $lb)                             3,558       1,061,058       $84,387,946,083
             Small Business Lending Companies                     14          59,316        $6,281,523,800
             Fintechs (and other State Regulated)                 19         162,388        $4,478,790,748
             Credit Unions (less than $lb)                       722          63,238        $3,023,347,928
             Farm Credit Lenders                                  54 I        15,1981       $1,331,480,207
             Savings & Loans (less than $lb)                     77 I        11,4501        $1,034,586,436
             Certified Development Comp~_a_ni_e_s_ ___,_.___      19 I    7,5661       $380,783,395
              Non Bank CDFI Funds                               8         8,047        $332,403,986
              Micro lenders                                    32         7,115        $208,007,293
                                                                                           --------
              BIDCOs                                            1            24            $791,088
             Total                                          4,504     1,395,400 $101,459,660,966
            * Loans from CDFI/MDI banks with <$lb Assets and non-bank CDFls are captured in both tables.
                                                                                                         Approvals throu9h 07/10/2020
                                                                                                                                        Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 24 of 29




.-------,
~B•

                                                                                                                                        '
                                                                                                                                                                             •




I                                                                                                                                                                            I
                                                States and Territories

           AK        11,201    $1,268,152,120      LA    74,250    $7,341,780,863
                                                                                    !PA                                  166,404           S20,521,899, 138
                     66,178    $6,171,776,434                                       1---- - ----------              -    .. ··--·---- t------------             - -     --
           AL                                      MA   113,301   $14,197,422,481
                                                                                     PR                                   37,925             $1,798,649,151
           AR        42,524    $3,306,785,127      MD    81,753    $9,929,429,909    RI                                   17,167             $1,870,579,859
                                                                              --         -- -                                                              --~-~
           AS          235        $10,684,152      ME    27,289    $2,240,668,033    SC                                   63,448             $5,698,244,845
                                                                                                    -
                                                                                               -·---- -- - -                                              ---    -------

           AZ.       81,320    $8,562,279,019      Ml   121,538   $15,834,698,177    SD                                   22,584             $1,671,924,089
           CA       584,057   $67,434,221,209      MN    98,364   $11,171,723,926   ;TN                                   93,750!            $8,869,473,952
                                                                                    •-      -----                  ---                                      -----
           co       104,665   $10,307,838,005      MO    91,797    $9,114,411,429     TX                                391,4721 $40,722,020,170
                                                                                    ; UT                                  50,815             $5,221,711,829
           CT        61,246    $6,649,978,553      MP       475       $38,689,913   --·----------       ----1--         -----     --   I------ - -- ---         -----   --
                                                                                     VA                        '         109,698          $12,468,659,792
           DC        12,536    $2,119,096,826      MS    45,990    $3,155,763,306
                                                                                     VI                                    1,890               $124,243,481
           DE        12,539    $1,493,085,658      MT    23,146    $1,761,444,012    VT                                   11,961             $1,188,922,429
                                                                                                                   --------------r---- ---                      -----
           FL       395,658   $31,527,299,634      NC   122,562   $12,125,177,812   WA                                  101,515i $12,269,322,605          -------~

           GA       158,328   $14,332,157,048      ND    19,774    $1,763,437,217   'WI                                   85,8061            $9,830,157,855
                                                  ~




           GU         2,163     $191,708,668       NE    42,663    $3,421,955,547   !wv                                   17,365             $1,778,746,913
                                                                                                                                                          ------~


           HI        24,566    $2,462,532,625      NH    23,904    $2,544,316,043    WY                        i          13,248             $1,040,320,844
           ------
                                                                                     To be confirmed           f                145                   $6,057,463
           IA        58,695    $5,086,069,154      NJ   148,293   $17,101,659,046
           ID        30,233    $2,576,539,776      NM    21,970    $2,236,426,746
           ----
           IL       203,147   $22,319,757,145      NV    42,371    $4,113,951,571
           IN        79,373    $9,444,978,210      NY   325,688   $38,074,956,614
           KS        52,032    $5,000,704,255      OH   140,682   $18,291,389,124
                                           --
           KY        48,516    $5,232,005,575      OK    64,460    $5,431,749,320

                                                                                                                        Approvals throug/J 07/10/2020
                                                                                                                                                                             Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 25 of 29




.------,
98~                                                                                                                                                                          ~
                                                                                                                 •




I                                                                                                                I
                                           Loan Size


            $SOK and Under         3,289,259     $58,924,317,548        67.0%     11.4%
            >$SOK - $100K            673,105     $47,925,204,459        13.7%      9.3%
            >$1 OOK - $1 SOK         290,329     $35,534,531,720         5.9%      6.9%
            >$1 SOK - $350K          374,674     $84,089,961,753         7.6%     16.3%
            >$350K- $1M              198,518    $112,914,656,802         4.0%     21.8%
            >$1M - $2M                52,931     $73,475,210,072         1.1%     14.2%
            >$2M - $SM                24,164     $71,909,398,898         0.5%     13.9%
            >$SM                       4,675     $32,644,004,921         0.1%      6.3%

                               * Overall average loan size is: $105K.
                                                                                                                 Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 26 of 29




    B~
~....---,                                                                       Approve:/., through 07/10/2020   I
                                                                                                                                          •




I                                                                                                                                         I
                                                Top PPP Lenders
                                                                                                                    %of Total
           Rank                   Lender Name         Loan Count         Net Dollars         Average Loan Size
                                                                                                                    Authority
            1     !JPMorgan Chase Bank            I        269,3341  I   $28,895. 195,602]            $107.2841                4.4%]
                                                                     I
                                                                                           I
             2                                             334,210       $25,235,794,526               $75,509                 3.8%
             3    ]PNC Bank                                 72,861       $12,955,859,763              $177,816                 2.0%
             4    Truist Bank                               79,219       $12,564,160,606              $158,600                 1.9%
             5    Wells Fargo Bank                         185,238       $10,368,597,572               $55,974                 1.6%
             6    TD Bank                                   83,068        $8,450,839,097              $101,734                 1.3%
             7    KeyBank                                   41,501        $8,136,520,088              $196,056                 1.2%
             8    U.S. Bank                                101,326        $7,423,395,923               $73,262                 1.1%
                              .
             9    Zions Bank.                               46,668        $6,932,780,587              $148,555                 1.1%
            10    M&T Bank                                  34,679        $6,775,786,114              $195,386                 1.0%
            11    Huntington Bank                           37,116        $6,505,730,515              $175,281                 1.0%
            12    Cross River Bank                         145,727        $5,551,827,610               $38,097                 0.8%
            13    Fifth Third Bank                          38,156        $5,363,051,466              $140,556                 0.8%
            14    Citizens Bank                             49,641        $4,828,700,097               $97,272                 0.7%
            15    BMO Harris Bank                           21,398        $4,804,777,294              $224,543                 0.7%




                                                                                                           Approvals through 07/10/2020
                                                                                                                                          Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 27 of 29




.------,
SBA
L.-.J




                                                                                                                                          '
                                                                                                                                              •

                                                                                                                                       ....


I                                                                                                                                             I
                                      Industry by NAICS Sector

      Health Care and Social Assistance                                          508,145   $66,781,156,115     12.91%
      Professional, Scientific, and Technical Services                           641,118   $65,943,363,570     12.74%
      Construction                                                               468,156   $64,113,731,038     12.39%
      Manufacturing                                                              230,003   $53,696,102,072     10.38%
      Accommodation and Food Services                                            368,311   $41,874,859,061      8.09%
      Retail Trade                                                               451,441   $40,080,460,085      7.75%
      Other Services (except Public Administration)                              535,476   $30,876,639,581      5.97%
      Wholesale Trade                                                            167,698   $27,506,682,339      5.32%
      Administrative and Support and Waste Management and Remediation Services   241,866   $26,205,302,079      5.06%
      Transportation and Warehousing                                             194,794   $16,913,955,937      3.27%
      Real Estate and Rental and Leasing                                         247,091   $15,420,146,121      2.98%
      Finance and Insurance                                                      169,475   $12,000,306,409      2.32%
      Educational Services                                                        81,800   $11,894,209,521      2.30%
      Unclassified Establishments                                                221,914    $9,833,348,981      1.90%
      Information                                                                 69,358    $9,205,660,921      1.78%
      Arts, Entertainment, and Recreation                                        119,310    $7,971,161,316      1.54%
      Agriculture, Forestry, Fishing and Hunting                                 139,729    $7,876,179,303      1.52%
      Mining                                                                      21,616    $4,469,100,815      0.86%
      Public Administration                                                       13,459    $1,728,736,616      0.33%
      Management of Companies and Enterprises                                      8,937    $1,551,745,946      0.30%
      Utilities                                                                    7,958    $1,474,438,348      0.28%



                                                                                                        Approvals through 07/10/2020
                                                                                                                                              Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 28 of 29




~


~B~


                                                                                                                                              '
                                                                                                               •
                                                                                                                   •
                                                                                                           •   •



I                                                                                                              I
         Amount of Funding Remaining



                     $132,189,028,196


    Available funds captures approvals net of cancellations as well as loan
    increases, decreases, and reinstatements. This amount accounts for statutory
    program costs. This amount also includes $10 billion PPP CDFI set aside.




~                                                                          Approval., through 07/10/2020
                                                                                                               Case 4:20-cv-00836-KGB Document 1 Filed 07/14/20 Page 29 of 29




                                                                                                               I
